TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00238-CR
NO. 03-11-00473-CR
NO. 03-11-00474-CR
NO. 03-11-00525-CR


Elridge Vanderhorst Hills, Jr., Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
NOS. 67020 & 67021, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING


O R D E R
PER CURIAM
		In trial court cause numbers 67020 and 67021, appellant Elridge Vanderhorst Hills,
Jr., was convicted of the offense of harassment by a person in a correctional or detention center.
The causes were consolidated for trial.  Hills, who had been appointed standby counsel during trial
but who is proceeding pro se on appeal, has filed four notices of appeal arising from the proceedings
below.  In appellate cause number 03-11-00238-CR, Hills has filed a notice of appeal from the
district court's denial of his pretrial motion to recuse the district court judge.  In appellate
cause number 03-11-00473-CR, Hills has filed a notice of appeal from his conviction in trial court
cause number 67020.  In appellate cause number 03-11-00474-CR, Hills has filed a notice of appeal
from his conviction in trial court cause number 67021.  Finally, in appellate cause number 03-11-00525-CR, Hills has filed a notice of appeal from the district court's denial of his motion for
new trial. (1)
		The record has been filed in all four causes and appellant's brief is now overdue
in each cause.  We have received motions for extension of time to file appellant's brief in causes 03-11-00238-CR and 03-11-00525-CR but not in causes 03-11-00473-CR and 03-11-00474-CR.  We
have also received correspondence from Hills indicating that he is confused about the status of his
various appeals.  To avoid any further confusion and delay, we hereby consolidate the above criminal
causes for record and briefing purposes.  We dismiss as moot Hills's motions for extension of time
and ORDER Hills to file a single appellant's brief no later than April 16, 2012.  The brief shall be
limited to addressing those issues that Hills has presented for appellate review regarding trial court
cause numbers 67020 and 67021, including the denial of his motion to recuse and the denial of
his motion for new trial.  All other briefing deadlines shall be in accordance with the timing
requirements set forth in the rules of appellate procedure.  See Tex. R. App. P. 38.6.
		It is ordered March 15, 2012.

Before Chief Justice Jones, Justices Pemberton and Rose
Do Not Publish
1.   These criminal appeals should not be confused with Hills's civil appeals in appellate
cause numbers 03-11-00482-CV and 03-11-00487-CV.  Those appeals, which concern a suit Hills
filed against the Bell County Law Enforcement Center, are entirely separate from Hills's criminal
appeals.